Per Curiam.
Sharon Jeannine Reiser appeals from an order entered by the district court for Boyd County, Nebraska, finding that while the appellant was not in contempt of court for failing to permit the appellee, Marvin Reiser, to visit with the children of the parties, the previous order entered by the district court was indefinite as to when visitation should occur and for that reason should be amended to specify when and under what conditions visitation with the appellee should occur. The district court further found that the appellant, though not in contempt of court, was not entitled to the recovery of any attorney fees. We have now reviewed the record de novo and find that the decision of the district court is in all respects correct. The judgment is affirmed.
Affirmed.